Citation Nr: 1710624	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1995 and has additional unspecified periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.

In January 2014, December 2014, and December 2015, the Board remanded the issues on appeal for additional development.  The Board will not address whether there has been substantial compliance with the remand directives at this time, as further development is required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

In this decision, the Board reopens a claim for service connection for PTSD.  The issues of the Veteran's entitlement to service connection for PTSD and service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied the Veteran's original claim for service connection for PTSD.

2.  Evidence added to the record since the September 1999 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  Evidence added to the record since the September 1999 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2015).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a September 1999 rating decision, the RO denied a claim for service connection for PTSD for multiple reasons, to include a finding that there was no confirmed diagnosis of PTSD at that time.  The Veteran did not initiate an appeal with this rating decision nor did VA receive new and material evidence within one year of the decision, and thus, it became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

Evidence added to the record since the September 1999 rating decision includes multiple treatment records that document a current diagnosis of PTSD and other psychiatric disorders.  Thus, the Board finds that new and material evidence has been presented to reopen the claim for service connection for PTSD; to this extent, the appeal is granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for PTSD is granted.



REMAND

Reasons for Remand: (1) to identify periods of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); (2) to obtain outstanding VA treatment records; (3) to obtain an addendum opinion regarding the likely etiology of the Veteran's current gastrointestinal disorder; (4) to provide an examination and obtain a medical opinion to determine the date of onset and likely etiology of the Veteran's PTSD; and (5) to provide adequate notice related to PTSD claims based on personal assault.

Characterize the Veteran's Periods of Service

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board notes that a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2015); 38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Notably, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).
Here, in December 2016, a service record "Information Report" was associated with the Veteran's claims file.  This report indicates that the Veteran served in the Army Reserve from May 1995 through May 1996 following her August 1985 to April 1995 period of active duty service, but the nature of the Veteran's Reserve service is unclear.  In light of the foregoing, the Board finds that VA must take reasonable steps to clearly identify the Veteran's periods of ACDUTRA and INACDUTRA.

Obtain Outstanding Treatment Records

Additionally, in December 2016, the RO requested records dated from December 28, 1996, to November 9, 1999, from the Atlanta VA medical center (VAMC).  To date, these records have not been associated with the claims file; thus, the Board finds these records must be obtained on remand as they may be relevant.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2015); 38 C.F.R. § 3.159(c)(1) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).

Obtain Medical Opinion Regarding the Etiology of the Veteran's Gastrointestinal Disorder

Pursuant to the Board's December 2015 remand directives, VA provided an examination and obtained an opinion regarding the likely etiology of the Veteran's current gastrointestinal disorder, which was identified as gastroesophageal reflux disease (GERD).  In the requested February 2016 opinion, an examiner provided a negative nexus opinion, but did not consider an October 1991 in-service finding of mid epigastric pain or a December 1994 in-service diagnosis of gastritis.  Thus, the Board finds that the opinion is inadequate and another opinion must be requested on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA undertakes to provide an examination it is obligated to insure that the examination is adequate); Stegall, 11 Vet. App. at 268.

Provide an Examination to Evaluate the Veteran's PTSD and Provide Notice Related to PTSD Claims Based on Personal Assault

Review of the record indicates that VA has not provided an examination to assess whether the Veteran has PTSD due to her reported stressors, which are related to military sexual trauma and a fear of hostile military or terrorist activity.  In statements that were received by VA in March 2014 and January 2017, the Veteran specifically reported that she was assaulted during service in 1991 and subsequently discovered in 1991 that she had contracted a sexually transmitted disease.  The Board notes that multiple service treatment records (STRs) document the Veteran's treatment for sexually transmitted diseases.  Thus, in light of the foregoing and a VA psychiatrist's June 2014 diagnosis of PTSD related to military sexual trauma, the Board finds that VA must provide an examination and obtain a medical opinion that adequately addresses the likely etiology of the Veteran's PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that there are special rules regarding claims involving PTSD based upon personal assault.  See 38 C.F.R. § 3.304(f)(5) (2016).  First, when a veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify her of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Here, the notification letters sent to the Veteran in connection with her PTSD claim did not specifically discuss evidence that may be submitted in support of claims of PTSD based upon personal assault.  Thus, on remand, the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Atlanta VAMC and request treatment records dated from December 28, 1996, to November 9, 1999.  In addition, recent VA treatment records and any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Send the Veteran a notification letter informing her of the information and evidence required to substantiate PTSD claims based on in-service personal assault in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events she reported occurred while on active duty and of any psychiatric symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources.  As precisely as possible, identify the Veteran's periods of active duty, active duty for training, and inactive duty for training.  In doing so, note the sources of the information obtained to identify the Veteran's periods of recognized service.  All efforts to contact record sources and any negative responses should be documented in the claims file.

In addition, ensure that all available service treatment records and military personnel records have been associated with the claims file.  Again, all efforts to contact record sources and any negative responses should be documented in the claims file.

5.  After completing the development requested above, obtain an addendum opinion regarding the likely etiology of the Veteran's current gastrointestinal disability.  This opinion should be provided by the clinician that examined the Veteran in April 2015, if possible.  The Veteran's claims file should be made available to and be reviewed by the reporting clinician, and he or she must indicate whether such review was accomplished.

   (a) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder diagnosed during the pendency of the claim (since May 2006), to include GERD, had its onset during her period of active service (August 1985 to April 1995) or an identified period of active duty for training or inactive duty for training.
   
   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused by her period of active service (August 1985 to April 1995) or an identified period of active duty for training or inactive duty for training.

In providing the requested opinions, the clinician is asked to comment on all reports of gastrointestinal symptoms during service, to include an October 1991 finding of mid epigastric pain and mild reflux and a December 1994 in-service diagnosis of gastritis.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

6.  Then, provide an examination and obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's PTSD and any other diagnosed psychiatric disorder(s).  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.
   
   (a) After reviewing the evidence of record, identify all psychiatric disorders diagnosed during the period on appeal (or since March 2013), and state specifically whether the Veteran has a diagnosis of PTSD under either DSM-IV or DSM-5 criteria.  Additionally, provide a likely date of onset of the identified psychiatric disorders based on the Veteran's statements regarding the onset of her symptoms and the medical evidence of record.
   
   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during her period of active service (August 1985 to April 1995) or an identified period of active duty for training or inactive duty for training.
   
   (c) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it had its onset within one year of the Veteran's April 1995 discharge from active service.
   
   (d) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused by her period of active service (August 1985 to April 1995) or an identified period of active duty for training or inactive duty for training.  In providing the requested opinion, the examiner should consider the Veteran's report of in-service personal assault and fear of hostile military or terrorist activity.
   
   (e) With regard to the diagnosis of PTSD, provide an opinion as to (i) whether the evidence indicates that an in-service personal assault occurred, (ii) whether the Veteran's reported fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, and (iii) whether the Veteran's symptoms are related to her claimed stressor(s).

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

7.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

8.  Readjudicate the claims on appeal and undertake any additional development deemed necessary.  The Board notes that VA must consider the Veteran's service connection claim in a matter consistent with VA's policies regarding the handling of claims based on exposure to contaminants during service.  If any of the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case, and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


